Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/16/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 7/16/21 have been considered as follows.

Objections of the title:
	The objections are maintained as being not descriptive enough. As Examiner noted, the title change request is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. Therefore including non-elected embodiments will provide useful information for future search of prior art.

35 USC 102 Rejections of the claims:
	Applicant argues the rejections should be withdrawn because Hirano (US 20200241243) does not teach the ninth lens element/the image-side lens element has an object-side surface being concave in a paraxial region thereof.
	Examiner respectfully disagrees and points out, Hirano teaches the ninth lens element/the image-side lens element has an object-side surface being concave in a (L9 in Fig. 16, left side surface is an object-side surface being concave in a paraxial region thereof). 
	Applicant appears to argue the center of L9 in Fig. 16 of Hirano is convex, which Examiner agrees. However the argument is moot since the limitation of “center” is not part of the claimed language. Examiner further notes the object side of L9 in Fig. 16 of Hirano is concave in a region less than 50% (more accurately about 30% or less) of the maximum effective radius from the center of the object side of L9, therefore this region is considered as a paraxial region which is close to the optical axis. In an interview with the Applicant on 7/22/21, Applicant indicated a US patent 10598906 issued by Examiner uses “a paraxial region” as well. Examiner acknowledges it, but notes the reasons of allowance for the patent is irrelevant to the arguments for the instant application.
	Therefore Examiner maintains the rejections.
 
 Specification
The title of the invention is not descriptive. The following title is suggested: 
OPTICAL LENS SYSTEM, IMAGE CAPTURING UNIT AND ELECTRONIC DEVICE COMPRISING NINE LENSES OF VARIOUS REFRACTIVE POWERS, OR TEN LENSES OF -+--+-+-+- OR ++--+-+-+- REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be 

  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 12, 15-17, 19-20, 25-27, 30, 33 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hirano (US 20200241243, of record). 

    PNG
    media_image1.png
    691
    482
    media_image1.png
    Greyscale

Regarding claim 1, Hirano teaches an optical lens system (Fig. 16, Table 11,[182-]) comprising nine lens elements, the nine lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element, an eighth lens element and a ninth lens element (L1-L9);
wherein the ninth lens element has an object-side surface being concave in a paraxial region thereof, at least one lens surface of the seventh lens element, the eighth lens element and the ninth lens element has at least one critical point in an off-axis region thereof, and each of the seventh lens element, the eighth lens element and the ninth lens element has at least one lens surface being aspheric (as seen in Fig. 16);
wherein an axial distance between an object-side surface of the first lens element and an image surface is TL, a maximum image height of the optical lens system is ImgH, an entrance pupil diameter of the optical lens system is EPD, a minimum value among Abbe numbers of all lens elements of the optical lens system is Vmin, a total number of lens elements having an Abbe number smaller than 40 in the optical lens system is V40, and the following conditions are satisfied:
	TL/ImgH<3.0 (as seen in Fig. 16);
	TL/EPD<4.0 (7.080/3.0);
	Vmin<28 (19.2); and
4≤V40 (L2,L3,L5,L7, typo: vd for L3 should be 19.2 not 9.21).

Regarding claim 2, Hirano further teaches the optical lens system of claim 1, wherein a focal length of the optical lens system is f, a composite focal length of the first 
0.25<f123/f<8.0 (6.952/6.01).

Regarding claim 4, Hirano further teaches the optical lens system of claim 1, wherein a composite focal length of the first lens element, the second lens element and the third lens element is f123, a composite focal length of the fourth lens element, the fifth lens element and the sixth lens element is f456, and the following condition is satisfied:
	−1.25<f123/f456 (6.952/13.044).

Regarding claim 8, Hirano further teaches the optical lens system of claim 1, wherein a total number of lens elements having an Abbe number smaller than 30 in the optical lens system is V30, and the following condition is satisfied:
	4≤V30 (L2,L3,L5,L7, typo: vd for L3 should be 19.2 not 9.21);
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, an Abbe number of the eighth lens element is V8, an Abbe number of the ninth lens element is V9, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens 
	6.0<Vi/Ni<12.0 (e.g., L2: 19.2/1.67),
wherein i=1, 2, 3, 4, 5, 6, 7, 8 or 9.

Regarding claim 12, Hirano further teaches an image capturing unit, comprising:
the optical lens system of claim 1; and
an image sensor disposed on the image surface of the optical lens system ([1], sensor).

Regarding claim 15-16 and 25-26, mutatis mutandis, Hirano teaches all the limitations as stated in claims 1-2 and 12 rejections above (L1-L3 front lens group, L4-L6 middle, L7-L9 rear). 

Regarding claim 17, Hirano further teaches the optical lens system of claim 16, wherein the focal length of the optical lens system is f, a composite focal length of the middle lens group is fG2, a composite focal length of the rear lens group is fG3, and the following conditions are satisfied:
−0.75<f/fG2<2.0 (6.01/13.044); and
	−2.50<f/fG3<0.60 (-6.01/6.559).

Regarding claim 19, Hirano further teaches the optical lens system of claim 15, wherein an Abbe number of a lens element of the optical lens system is V, a refractive index of the lens element of the optical lens system is N, and at least one lens element of the optical lens system satisfies the following condition:
	6.0<V/N<12.0 (L7: 19.2/1.67).

Regarding claim 20, Hirano further teaches the optical lens system of claim 15, wherein the minimum value among Abbe numbers of all lens elements of the optical lens system is Vmin, and the following condition is satisfied:
	Vmin<24 (19.2);
wherein a focal length of the optical lens system is f, a focal length of the i-th lens element is fi, and at least two lens elements of the optical lens system satisfy the following condition:
	|f/fi|<0.20 (e.g., f6,f7).

Regarding claims 27 and 30, mutatis mutandis, Hirano teaches all the limitations as stated in claims 1 and 8 rejections above.

Regarding claim 33, Hirano further teaches the optical lens system of claim 27, wherein a focal length of the optical lens system is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the 
	−1.5<f/f1<4.0 (6/4.9);
	−3.0<f/f2<2.0;
	−3.0<f/f3<3.0;
	−3.0<f/f4<3.0;
	−3.0<f/f5<3.0;
	−3.0<f/f6<3.0;
	−3.0<f/f7<3.0;
	−3.0<f/f8<3.0; and
	−3.0<f/f9<3.0 (f2 to f9 each has absolute value larger than f).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on Monday thru Thursday 9am - 4pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234